DETAILED ACTION
Claim Objections
1.	Claim 1 is objected to because of the following informalities: “a strength which is insufficient overcome” should likely be “a strength which is insufficient to overcome”.  Appropriate correction is required.

Drawings
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “magnetic lateral positioning structure comprises a positioning magnet generating a multipurpose magnetic field providing both said ambient magnetic field and said local attractive magnetic force” (claim 4) wherein the magnetic lateral positioning structure is “fixed and adhered to a bottom part of said container” (as required by base claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1-3, 6-10 and 12-13 rejected under 35 U.S.C. 103 as being unpatentable over French (US Pub. No. 2005/0102869).
As per claim 1, French teaches a self-rotating device comprises: a container 2 carrying a fluid 8/10; a rotating body 30 buoyantly supported by said fluid; 8/10 wherein said body 30 comprises: an axis of rotation (i.e. inherent vertical axis, see also Fig. 3) a counter-torque element 32 rotationally responsive to an ambient magnetic field (paragraph [0056]); and, wherein said device further comprises: a magnetic lateral positioning structure 40 apart from said body 2, wherein said magnetic lateral positioning structure 40 is adhered to a bottom part of said container 2, and wherein said magnetic lateral positioning structure 40 has an aggregate center of mass located along said axis of rotation (symmetrical about a vertical axis extending through a center of the container 2; See Fig. 3-4B showing bar magnet 40 centered about the vertical axis; See also paragraph [0060] - “Magnetic interactions between the object’s magnet and the motor’s magnet 40 tend to maintain the ball in a central location of the enclosure 2” – if the magnetic bar was not symmetrical about the center vertical axis of the container, the ball 30 would not be “centered” do to uneven biasing lateral forces), a local attractive magnetic force between said magnetic lateral positioning structure 40 and said counter-torque element 32 (paragraph [0056]); wherein said local attractive magnetic force has a strength which is insufficient overcome a buoyancy of said body (“the strength and size of the bar magnet 40 and the magnet 32 are selected ... to have a sufficiently strong magnetic interaction to allow rotation of the ball to be driven, but not so strong that the ball 30 will be pulled downward into contact with the bottom surface 14” – paragraph [0058]); wherein said magnetic lateral positioning structure 40 is located an effective distance from said counter-torque element so as to laterally bias said body toward a position of magnetic equilibrium (“central location of the enclosure” – paragraph [0060]) between said magnetic lateral positioning structure and said counter-torque element (paragraph [0060] – “Magnetic interactions between the object’s magnet and the motor’s magnet 40 tend to maintain the ball in a central location of the enclosure 2”).  
Comparing Fig. 3 of French to applicant’s Fig. 7, the difference is French teaches wherein the self-powered electric motor 34 (within assembly 28 - paragraph [0057]) is positioned at the bottom of container 2 (paragraph [0057]; Fig.’s 3-4B), as opposed to being positioned within rotating body 30. However, per MPEP 2144.04, In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) when the only difference between the prior art and claimed invention is a particular arrangement that would not modify the operation of the device, such differences were held unpatentable.  In both applicant’s invention and French, the submersed body is rotated about a vertical axis using a self-powered electric motor. Whereas applicant positions the electric motor within the rotating body, French positions the electric motor at the bottom of the container. However, rearranging the electric motor to be positioned within the body 30 would, at time of applicant’s filing, have been obvious to one ordinary skill in the art in view of In re Japikse. Functionality is maintained and the operation of the device would not by modified. The body 30 would still self-rotate in a manner that provides illusions to the viewer. In the alternative, at Fig. 21, French teaches a self-powered electric motor contained inside a hollow rotating body 4 (paragraph [0125]). Again, at the time of applicant’s effective filing, one having ordinary skill in the art would have found it obvious to position the electric motor within a hollow rotating body. In doing so, advantageously, the case 2 could be more transparent since the opacity caused by motor will be negated (See paragraph [0059]). With more light being allowed into the electric cells of the motor, the ball will rotate faster and longer. This proposed modification has a reasonable expectation of success. An electric motor can be easily incorporated into a hollow rotating body. The motor assembly has a small footprint, and is light enough to allow the container to achieve magnetic equilibrium
In view of the proposed modification above (i.e. re-positioning the electric motor within the body 30), arguably, one ordinary skill in the art would understand that to effectuate rotation of the body 30 in the manner as intended by French at paragraphs [0056] – [0060], a magnet would be “fixed and adhered” to a bottom part of the container 2, below bottom surface 14. Notably, the magnetic bar 40 is shown to be positioned below bottom surface 14, enabling the levitation of the ball 30 in “a central location of the enclosure 2” – paragraph [0060], Fig. 3-4A.  Should applicant argue that the proposed modification would not result in the magnetic lateral positioning structure 40 being “fixed and adhered” to a bottom part of the container”, examiner cites to MPEP 2144.04. The Federal Circuit has held that integrating two or more pieces into a single piece structure is obvious in the art absent critical evidence demonstrating a solution to a perceived need in the art. In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349(CCPA 1965) and Schenck v. Nortron Corp.,713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983).  Here, no critical evidence is presented by applicant. One ordinary skill in the art would have found it obvious at time of applicant’s filing to fixedly secure and adhere the lateral positioning magnet 40 to a bottom part of the container. By fixing and adhering to a bottom part of the container 2, the rotating body 30 is arranged in “a central location of the enclosure 2” – paragraph [0060]).  
As per claims 2-3, French teaches wherein said counter-torque element 32 is a magnet (paragraph [0056], but does not expressly teach wherein the magnet is a compass magnet, and wherein said compass magnet is aligned to earth's magnetic field.  However, in an alternative embodiment, French teaches such features to be known: (paragraph [0125] – “compass magnet 140 aligns itself with the ambient magnetic field AF, preferably the geomagnetic filed”). Hence, at the time of invention, one having ordinary skill in the art would have found it obvious to utilize a compass magnet in alignment with the earths field (i.e. geomagnetic field) to aid in fixedly and rotatably securing the rotating body 30 in “a central location of the enclosure 2” – paragraph [0060]).  This modification has a reasonable expectation of success as it will not frustrate the purpose of French. Moreover, compass magnet can be conveniently shaped to fit as needed. 
As per claim 6, French teaches wherein said container 2 comprises a light transmissive outer wall, and wherein said fluid 8, 10 comprises a light transmissive liquid (paragraph [0057], [0059]).  
As per claim 7, French teaches wherein counter-torque element 32 and magnetic lateral positioning structure 40 are vertically aligned (Fig. 3; See also paragraph [0060] – “Magnetic interactions between the object’s magnet and the motor’s magnet 40 tend to maintain the ball in a central location of the enclosure 2”).    
As per claims 8-9, French teaches wherein said position of magnetic equilibrium (“central location of the enclosure”) is located so that said axis of rotation (vertical axis about which the ball 30 rotates) intersects a region occupied by said magnetic lateral positioning structure 40 (Fig. 3; paragraph [0060]); wherein said axis passes through a void bounded by said magnetic lateral positioning structure (Fig. 3 – showing space between positioning structure 40 and ball 30).  
As per claim 10, French inherently teaches an effective distance, and further teaches wherein the ball 30 is positioned “in a central location of the enclosure 2”. Whether this is less than about 5 centimeters is unclear because the numeric values for the distance is not stated. However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05. Moreover, mere scaling of a prior art invention capable of being scaled does not establish patentability.  See In re Rinehart, 531 F.2d 1048, 1053 189 USPQ 143 (CCPA 1976).  In the instant case, French teaches wherein the effective distance serves to provide counter-torque against the local magnetic field (paragraph [0059]), so that the ball 40 appears at a central location of the enclosure 2 with illusions of levitation.  At the time of applicant’s effective filing, one having ordinary skill in the art would have found it obvious utilize routine experimentation to select/scale the effective distance, including distances less than 5 centimeters. This will expectantly ensure the counter-torque feature is properly realized. At distances increasingly greater than 5 centimeters, one ordinary skilled in the art would recognize the biasing force that effectuates the rotation of the device will be reduced and the device will become inoperative.
As per claim 12, French teaches wherein said fluid 8/10 comprises two different density liquids 8 and 10 (8 – “lighter fluid”, 10 – “heavier fluid” – paragraph [0056]), wherein said liquids are selected to buoyantly support said body 30 within said container 2 (paragraph [0056]-[0060]).  
As per claim 13, French teaches wherein said device further comprises a light transmissive outer enclosure forming said container 2 (paragraph [0057] – “fluids 8 and 10 ... are transparent enough to allow a substantial amount of light”), wherein said enclosure 2 is shaped and dimensioned to have an internal cavity containing an amount of a light transmissive liquid 8, 10 forming said fluid and said self-powered hollow rotating body (see rejection of claim 1 for the obviousness modification to a hollow rotating body being self-rotating) being immersed in said liquid 8, 10 (paragraph [0056]-[0060]).  
 
5.	Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over French (US Pub. No. 2005/0102869) in view of Ohno et al. (US Pat. No. 2017/0316724).
As per claims 4-5, French teaches wherein said magnetic lateral positioning structure 40 is a “magnet” (paragraph [0057]). French further teaches wherein this magnet provides said attractive magnetic force (paragraph [0058]). Admittedly, in the cited embodiment, French does not expressly teach wherein the magnet 40 is a permanent magnet as claimed.  However, Ohno et al. expressly teaches wherein such features as utilizing a “permanent magnet” used for generating a magnetic field is known in the analogous art of magnetic display devices (paragraph [0055]). At time of applicant’s filing, one ordinary skill in the art would have found it obvious to utilize a permanent magnet for the positioning magnet as they are known to be suitable to durably retain the magnetism. Lastly, it is noted that a permanent magnet is considered to inherently create an ambient magnetic field, however small it may be. This modification has a reasonable expectation of success as it will not frustrate the purpose of French. Moreover, permanent magnet can be conveniently shaped to fit as needed. 

6.	Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over French (US Pub. No. 2005/0102869) in view of Kowalski (US Pub. No. 2007/0010164).
As per claim 11, French teaches wherein the magnetic lateral positioning structure 40 comprises a magnet (paragraph [0057]), but does not expressly teach wherein the structure comprises an amount of ferromagnetic paint coating a portion of the container.  However, analogous art reference Kowalski teaches a magnetic toy device that utilizes ferromagnetic paint coating (paragraph [0025] – “magnetic nickel coating”; paragraphs [0032]-[0033]). Hence, at the time of invention, one having ordinary skill in the art would have found it obvious to utilize  ferromagnetic paint coating of Kowalski for the positioning structure, for the expected purpose of providing magnetically induced spinning. By coating the container, the positioning structure is easily constructed, and can be reapplied should the coating de-magnetize. Lastly, Per MPEP 2111, the Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005) expressly recognized that the USPTO employs the “broadest reasonable interpretation” standard: The Patent and Trademark Office (“PTO”) determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction “in light of the specification as it would be interpreted by one of ordinary skill in the art.”  In the instant case, the “coating” material is considered a “paint coating” because the coating is a thin layer applied to an exterior surface and inherently comprises a color. Applicant’s specification does not provide disclosure pertaining to a “paint coating”. 

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D DENNIS/Primary Examiner, Art Unit 3711